DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief

2.	In view of the Appeal Brief received on 09/21/2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
3.	The amendment to the claims received 09/21/2021 is acknowledged. Claims 2-6, 9, and 15-20 are pending in the application.



Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tran et al. (US 10658889 B2).
Regarding claim 9, Tran discloses an electric machine (Abstract; Fig. 1) comprising: a stator core (18) including an outer circumferential surface (20); a cylindrical housing (14) circumscribing the core and defining an inner circumferential surface; and an annular sleeve (26) including an inner circumferential surface and an outer circumferential (Figs. 2A-2C), the sleeve being radially disposed between the core and the housing with the inner circumferential surface being received on the outer circumferential surface of the core and with2Serial No. 16/179,184Atty. Dkt. No. 84066995 Reply to Final Office Action of July 21, 2021the outer circumferential surface of the sleeve disposed against the inner circumferential surface of the housing (col. 4, lines 4-16), wherein a diameter of the outer circumferential surface of the sleeve is larger than a diameter of the inner circumferential surface of the housing to form an interference fit between the housing and the sleeve (col. 5, lines 1-23), wherein the core has an outer circumferential surface defining teeth (22), and the sleeve has an inner circumferential surface defining teeth (42) that mate with the teeth of the core (col. 5, lines 31-42).
Regarding claim 6, Tran discloses: wherein the sleeve is formed of multiple arcuate segments that are circumferentially arranged around the stator core in a spaced relationship so that gaps are defined between adjacent ones of the arcuate segments (Figs. 1 and 2).  
6. 	Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Banham (US 11211849 B2).
	Regarding claim 15, Banham discloses an electric machine (Abstract) comprising: a stator core (Figs. 3 and 5, combination of 46); a cylindrical housing (Figs. 2 and 3, 28) circumscribing the core; and a corrugated spring (one of corrugated rings 32a-32e) received on the core and having an outer surface disposed against the housing, wherein a diameter of the outer surface is larger than a diameter of an inner surface of the housing to form an interference fit between the housing and the corrugated spring (col. 4, lines 42-44; col. 7, lines 4-22).  
7. 	Claims 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. (US 20120306311).
	Regarding claim 16, Endo discloses an electric machine (Abstract; para. 0001) comprising: a stator core (Figs. 3 and 4, the combination of 141 and 176 reads on a stator core); a cylindrical housing (Fig. 5, cylindrical wall 195) circumscribing the core; and a plurality of discrete and unattached arcuate segments (Figs. 3-5, curved members 151) circumferentially arranged around the stator core in a spaced relationship such that gaps are defined between adjacent ones of the arcuate segments (Fig. 3), the arcuate segments collectively forming an annular sleeve having a discontinuous inner diameter received around the core and a discontinuous outer diameter disposed against an inner diameter of the housing (Fig. 5; para. 0051), wherein the outer diameter of the sleeve is larger than the inner diameter of the housing to form an interference fit between the housing and the sleeve (para. 0052: “Curved member 151 has a curved shape so as to protrude toward outer surface 142, and when arranged between stator core segment 141 and wall 195, it is deformed so as to be reduced in size in radial direction DR2. Curved member 151 is sandwiched by stator core segment 141 and wall 195 in a flexed state”; see also para. 0053, 0059-0060, and Fig. 8).  
	Regarding claim 17, Endo discloses: wherein the sleeve has a lower elastic modulus than the housing (para. 0053).  
	Regarding claim 19, Endo discloses: wherein the core defines one of a projection and a receptacle (e.g., the recess 143) and the sleeve defines the other of the projection and the receptacle (e.g., projecting portion 154), wherein the projection is received in the receptacle (Fig. 4).  
	Regarding claim 20, Endo discloses: a rotor supported for rotation within the stator core (Fig. 2).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. in view of TAGUCHI et al. (JP 2001289173 A, machine translation of English).
Regarding claim 2, Tran does not mention explicitly: wherein the sleeve is formed from a material having a lower elastic modulus than the housing.  
TAGUCHI discloses an electric machine (Abstract; Fig. 1) comprising: a stator core (3a) including an outer circumferential surface (Fig. 4); a cylindrical housing (1) circumscribing the core and defining an inner circumferential surface (Figs. 2 and 6); and an annular sleeve (44) including an inner circumferential surface and an outer circumferential (Fig. 4), the sleeve being radially disposed between the core and the housing with the inner circumferential surface being received on the outer circumferential surface of the core and with the outer circumferential surface of the sleeve disposed against the inner circumferential surface of the housing (Figs. 2 and 6), wherein the sleeve is formed from a material (FIG. 2, the molded article of the resin as the non-conductive material 31 is a cylindrical body 44 press-fitted and fitted over substantially the entire length of the stator 3a) having a lower elastic modulus than the housing (resin material having a lower elastic modulus than the housing that is formed from a lightweight material such as aluminum; see page 5, 7th paragraph).
Since Tran teaches the general conditions of the material forming the sleeve (col. 4, lines 40-43), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate TAGUCHI’s teaching of sleeve, formed from a material having a lower elastic modulus than the housing, into Tran to arrive the claimed invention. The skilled in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 3, the combination of Tran and TAGUCHI renders the claimed invention obvious (i.e., steel stator core, aluminum housing and resin sleeve; see the same discussion as for claim 2 above).
10.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. in view of Buehler et al. (US 20140239753 A1).
Regarding claims 4 and 5, Tran does not mention explicitly: wherein the sleeve is formed of a polymer.  
Buehler discloses a sleeve (64) disposed between a motor housing and a stator of the motor (Fig. 2; para. 0021); wherein the sleeve is formed of a polymer (para. 0021).  
Since Tran teaches the general conditions of selecting the material forming the sleeve (col. 4, lines 40-43), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran with forming the sleeve from polymer material, in order to provide a thermally conductive layer formed to displace air from a fillable gap defined by the stator and motor housing and to improve heat transfer from the motor, thereby improving motor efficiency (Buehler, para. 0004).  The skilled in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
11.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. in view of Banham (US 11211849 B2).
Regarding claim 18, Endo does not mention explicitly: wherein the stator core, the sleeve, and the cylindrical housing are all formed of different materials.  
Banham discloses: wherein the stator core (iron-based alloy), the sleeve (steel or nickel alloys), and the cylindrical housing (aluminum) are all formed of different materials (col. 6, lines 43-48, 53-55; col. 7, lines 56-64).  
Since Endo teaches the general conditions of the material forming the stator core, the sleeve and the housing (para. 0041, 0047, 0053), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endo by incorporating Banham’s teaching of the material for forming the stator core, the sleeve, and the cylindrical housing to arrive the claimed invention. The skilled in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
12.	Applicant's arguments received 09/21/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 4-11 as set forth above in this Office action.

Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANCHUN QIN/Primary Examiner, Art Unit 2837


                                                                                                                                                                                                        /ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837